Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-346238A (Foreign Patent Document 3 of the Information Disclosure Statement filed 25 October 2019, hereby referred to as JP ‘238).
Regarding Claim 1, JP ‘238 discloses a photosensitive composition comprising a two-photon absorption compound, a photopolymerization initiator, and a polymerizable compound (paragraph 0023 of the English translation). The two-photon absorption compound is described as a dye which has an absorption in the near-infrared region (paragraph 0026 of the English translation). Several examples of appropriate types of the two-photon absorption compound are provided in paragraphs 0026 and 0027 of the English translation of JP ‘238, including cyanine dyes and squarylium dyes. JP ‘238 also discloses that the two-photon absorption compound is present in an amount of 0.01 to 10% by mass, and more preferably present in an amount of 0.1 to 7% by mass (paragraph 0205 of the English translation). Furthermore, JP ‘238 provides a list of appropriate polymerization initiators in paragraph 0089 of the English translation. The provided list does not include oxime structures as acceptable photoinitiators.
Regarding Claims 2 and 3, JP ‘238 discloses a list of acceptable photoinitiators in paragraph 0089 of the English translation. Included in this list are alkylphenone compounds 
Regarding Claim 4, JP ‘268 states that the use of cyanine dyes or squarylium dyes are a preferable embodiment of the two-photon absoption compound used as a near-infrared absorbing dye (paragraph 0027 of the English translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-346238A (Foreign Patent Document 3 of the Information Disclosure Statement filed 25 October 2019, hereby referred to as JP ‘238) in view of US 2010019212 A1 (hereby referred to as Yamamoto).
Regarding Claims 5-7, JP ‘238 discloses a photosensitive composition possessing the limitations of Claims 1-4 of the instant application. However, JP ‘238 does not disclose the use of two or more near-infrared absorbing compounds. Yamamoto discloses a near infrared light absorobable dye composition (see the abstract of Yamamoto). The dye composition disclosed by Yamamoto is achieved by combining multiple near infrared light absorbable dyes (Yamamoto, paragraph 0022). Yamamoto further discloses the use of two compounds; one compound having a maximum absorption wavelength of 750 to 950 nm, and the other compound having a maximum absorption wavelength of 900 to 1200 nm (Yamamoto, paragraph 0087). JP ‘238 and Yamamoto are analogous art because both references pertain to photosensitive compositions. It would have been obvious to one having ordinary skill in the art .
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-346238A (Foreign Patent Document 3 of the Information Disclosure Statement filed 25 October 2019, hereby referred to as JP ‘238) in view of WO 2016194527 A1 (hereby referred to as WO ‘527).
Regarding Claims 8-12, JP ‘268 teaches a curable photosensitive composition but is silent in regards to the use of said composition to form a cured film or products utilizing a cured film. WO ‘527 discloses a different photosensitive composition that contains a near-infrared absorbing dye, photopolymerization initiator, and a polymerizable compound (paragraph 0012 of the English translation). WO ‘527 also discloses a cured film made from the photosensitive composition (paragraph 00287 of the English translation), an infrared cut filter made from said film (paragraph 00287 of the English translation), a solid-state imaging device made from said film (paragraph 00231 of the English translation), an image display device made from said film (paragraph 00344 of the English translation), and an infrared sensor made from said film (paragraph 00329 of the English translation). JP ‘268 and WO ‘527 are analogous art because both references pertain to photosensitive compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the photosensitive composition disclosed by JP ‘268 to make a cured film, as well as products using said film, such as an infrared cut filter, a solid-state imaging device, etc., as taught by WO ‘527 because these are products commonly made from infrared absorbing photosensitive compositions due to the infrared colorant reducing the sensitivity of said products to infrared light (WO ‘527, paragraph 0002 of the English translation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                

/PETER L VAJDA/Primary Examiner, Art Unit 1737
02/10/2022